Case: 1:12-cv-00213-MRB-KLL Doc #: 39 Filed: 09/03/21 Page: 1 of 3 PAGEID #: 1940




                                UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF OHIO
                                     WESTERN DIVISION

DEVOROUS HENDRICKS,                                          Case No. 1:12-cv-213
    Petitioner,
                                                             Barrett, J.
        vs.                                                  Litkovitz, M.J.

WARDEN, LEBANON                                              REPORT AND
CORRECTIONAL INSTITUTION,                                    RECOMMENDATION
    Respondent.

        This habeas corpus action is before the Court on petitioner’s pro se motions to reopen the

time to appeal, motion for leave to appeal in forma pauperis, motion for court documents, and

motion to compel. (Docs. 31, 32, 34, 35).

        On July 23, 2014, the Court denied petitioner’s petition for a writ of habeas corpus.

(Doc. 22). Petitioner subsequently filed a notice of delayed appeal, motion for a certificate of

appealability, and motion for leave to appeal in forma pauperis, which were denied by this

Court. (Docs. 25, 26, 27, 30). The United States Court of Appeals for the Sixth Circuit

dismissed petitioner’s appeal on December 18, 2015, finding that petitioner’s notice of appeal

was filed in excess of the time authorized by the Federal Rules of Appellate Procedure. (Doc.

29).

        More than five years later, petitioner has filed motions to reopen the time to appeal,

motion for leave to appeal in forma pauperis, motion for court documents, and motion to

compel. 1 (Doc. 31, 32, 34, 35). On June 22, 2021, the Sixth Circuit Court of Appeals dismissed

petitioner’s appeal for lack of jurisdiction. (Doc. 38). In doing so, the Sixth Circuit ruled that

petitioner’s failure to file a timely appeal deprived it of jurisdiction and the statutory provisions


1
 Petitioner indicates that his motion for court documents is “for appeal purposes.” (Doc. 34 at PageID 1927). The
motion to compel requests that the Court order the Clerk of Court to send him the Court’s July 23, 2014 Order and
Judgment denying his habeas corpus petition. (Doc. 35).
Case: 1:12-cv-00213-MRB-KLL Doc #: 39 Filed: 09/03/21 Page: 2 of 3 PAGEID #: 1941




permitting this Court to extend or reopen the time to file a notice of appeal are inapplicable in the

circumstances of this case:

        “Every federal appellate court has a special obligation to satisfy itself . . . of its own
        jurisdiction . . . .” Alston v. Advanced Brands & Importing Co., 494 F.3d 562, 564
        (6th Cir. 2007) (quoting Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 95
        (1998)). Generally, in a civil case where the United States, a United States agency,
        or a United States officer or employee is not a party, a notice of appeal must be
        filed within thirty days after the judgment or order appealed from is entered. 28
        U.S.C. § 2107(a); Fed. R. App. P. 4(a)(1)(A).

        On July 23, 2014, the district court entered a judgment denying Devorous
        Hendricks’s petition for a writ of habeas corpus filed under 28 U.S.C. § 2254. Any
        notice of appeal from the judgment was due to be filed on or before August 22,
        2014. See 28 U.S.C. § 2107(a); Fed. R. App. P. 4(a)(1)(A), 26(a). But Hendricks
        did not file his notice of appeal until May 21, 2021.

        Hendricks’s failure to file a timely notice of appeal deprives this court of
        jurisdiction. Compliance with the statutory deadline in § 2107(a) is a jurisdictional
        prerequisite that this court may not waive. Hamer v. Neighborhood Hous. Servs.
        of Chi., 138 S. Ct. 13, 20 (2017); Bowles v. Russell, 551 U.S. 205, 214 (2007). The
        statutory provisions permitting the district court to extend or reopen the time to file
        a notice of appeal do not apply here. See 28 U.S.C. § 2107(c).

        Accordingly, the appeal is DISMISSED for lack of jurisdiction

(Doc. 38).

        Because the Sixth Circuit Court of Appeals has already dismissed petitioner’s appeal for

lack of jurisdiction and found that this Court cannot extend or reopen the time to file a notice of

appeal under the applicable statutory provisions, petitioner’s motions (Docs. 31, 32, 34, 35)

should be DENIED.

        IT IS SO RECOMMENDED.


Date:   9/2/2021
                                                         Karen L. Litkovitz
                                                         United States Magistrate Judge

                                                    2
Case: 1:12-cv-00213-MRB-KLL Doc #: 39 Filed: 09/03/21 Page: 3 of 3 PAGEID #: 1942




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

DEVOROUS HENDRICKS,                                   Case No. 1:12-cv-213
    Petitioner,
                                                      Barrett, J.
       vs.                                            Litkovitz, M.J.

WARDEN, LEBANON
CORRECTIONAL INSTITUTION,
    Respondent.


                                             NOTICE

       Pursuant to Fed. R. Civ. P. 72(b), WITHIN 14 DAYS after being served with a copy of

the recommended disposition, a party may serve and file specific written objections to the

proposed findings and recommendations. This period may be extended further by the Court on

timely motion for an extension. Such objections shall specify the portions of the Report objected

to and shall be accompanied by a memorandum of law in support of the objections. If the Report

and Recommendation is based in whole or in part upon matters occurring on the record at an oral

hearing, the objecting party shall promptly arrange for the transcription of the record, or such

portions of it as all parties may agree upon, or the Magistrate Judge deems sufficient, unless the

assigned District Judge otherwise directs. A party may respond to another party’s objections

WITHIN 14 DAYS after being served with a copy thereof. Failure to make objections in

accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                                 3
